            Case 1:20-cv-01412-AJN Document 1 Filed 02/18/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 TODD BIGELOW,

                                Plaintiff,                    Docket No. 1:20-cv-1412

        - against -                                           JURY TRIAL DEMANDED

 JERRICK VENTURES, LLC

                                Defendant.


                                         COMPLAINT

       Plaintiff Todd Bigelow (“Bigelow” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Jerrick Ventures, LLC (“Jerrick Ventures”

or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of a Neo Nazis, owned and registered by Bigelow, a professional

photographer. Accordingly, Bigelow seeks monetary relief under the Copyright Act of the

United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant transacts

business in New York.
            Case 1:20-cv-01412-AJN Document 1 Filed 02/18/20 Page 2 of 5




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Bigelow is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 24121 Welby

Way, West Hills, California 91307.

       6.      Upon information and belief, Jerrick Ventures is a limited liability company with

a place of business at 2050 Center Avenue, Suite 640, Fort Lee, NJ 07024 and does business in

New York. At all times material, hereto, Jerrick Ventures has owned and operated a Website at

the URL: www.Vocal.Media (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Bigelow photographed Neo Nazis (the “Photograph”). A true and correct copy of

the Photograph is attached hereto as Exhibit A.

       8.      Bigelow is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 1-985-132.

       B.      Defendant’s Infringing Activities

       11.     Jerrick Ventures ran an article on the Website entitled Why We Need Holocaust

Education Now More than Ever in America. See:

https://vocal.media/education/why-we-need-holocaust-education-now-more-than-ever-in-
america.

The article featured the Photograph. A screenshot of the Photograph on the Website is attached
           Case 1:20-cv-01412-AJN Document 1 Filed 02/18/20 Page 3 of 5




hereto as Exhibit B.

        12.     Jerrick Ventures did not license the Photograph from Plaintiff for its Website, nor

did Jerrick Ventures have Plaintiff’s permission or consent to publish the Photograph on its

Website.

                              CLAIM FOR RELIEF
                (COPYRIGHT INFRINGEMENT AGAINST JERRICK VENTURES)
                               (17 U.S.C. §§ 106, 501)

        13. Plaintiff incorporates by reference each and every allegation contained in Paragraphs

1-12 above.

        14. Jerrick Ventures infringed Plaintiff’s copyright in the Photograph by reproducing

and publicly displaying the Photograph on the Website. Jerrick Ventures is not, and has never

been, licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

        15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        16.     Upon information and belief, the foregoing acts of infringement by Jerrick

Ventures have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.

        17.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
              Case 1:20-cv-01412-AJN Document 1 Filed 02/18/20 Page 4 of 5




   18. Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

   infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C.

   § 504(c).

   19.        Plaintiff further is entitled to his attorney’s fees and full costs pursuant to 17 U.S.C. §

         505.

                                         PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests judgment as follows:

         1.        That Defendant Jerrick Ventures be adjudged to have infringed upon Plaintiff’s

                   copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

         2.        Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s profits,

                   gains or advantages of any kind attributable to Defendant’s infringement of

                   Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

                   per copyrighted work infringed pursuant to 17 U.S.C. § 504;

         3.        That Defendant be required to account for all profits, income, receipts, or other

                   benefits derived by Defendant as a result of its unlawful conduct;

         4.        That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

                   17 U.S.C. § 505;

         5.        That Plaintiff be awarded pre-judgment interest; and

         6.        Such other and further relief as the Court may deem just and proper.

                                      DEMAND FOR JURY TRIAL

         Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
  Case 1:20-cv-01412-AJN Document 1 Filed 02/18/20 Page 5 of 5




February 18, 2020
                                        LIEBOWITZ LAW FIRM, PLLC
                                        By: /s/Richard Liebowitz
                                              Richard P. Liebowitz
                                        11 Sunrise Plaza, Suite 305
                                        Valley Stream, New York
                                        Tel: 516-233-1660
                                        RL@LiebowitzLawFirm.com

                                        Attorneys for Plaintiff Todd Bigelow
